KINKADE, J.
Epitomized Opinion
This is an action brought by the) Toledo Memorial Association to secure the cancellation and forfeiture of a lease. The city of Toledo first conveyed by quit claim deed to the Toledo Soldiers’ Memorial Association a certain strip of land to be used in conjunction with other land for the erection of a Memorial Hall. After the association had proceeded to a certain point it ían out of funds and was unable to complete the building. Thereupon the association entered into an agreement of lease with Toledo and pursuant to which the city undertook to complete the building at a lost of $30,000. The money was raised by bond issue. By the terms of the lease the city undertook and agreed that it would keep the building in repair. The term of the lease was for 99 years and renewable forever and the consideration therefor was the $30,000 which the city paid to complete the building. The lease contained no forfeiture clause. The Memorial Association claimed that the city had violated the terms of the lease in that it had omitted to keep the building in repair and had used it for improper purposes. Plaintiff also contended that the association had no power under the Statutes of Ohio to execute the lease, and moreover, that the officers of the association had no authority from it to enter into such a lease. The building was completed 30 years before this action was brought. As Judge H. D. Lloyd of the Common Pleas Court of Toledo dismissed, the petition, the plaintiff appealed to the Court of Appeals. In affirming the decree of the lower court, the Court of Appeals held:
1. As the lessee expended a large sum of money more than 30 years before in the completion of this building and as the lease contained no forfeiture clause, these facts taken together with the unreasonable delay «n the part of the plaintiff do not justify the court in rendering a decree for a cancellation and forfeiture of the lease. ^